Affirmed and Memorandum Opinion filed November 1, 2007







Affirmed
and Memorandum Opinion filed November 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00384-CR
____________
 
STEPHEN BURKES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 149th District
Court
 Brazoria County, Texas
Trial Court Cause No.
51,898
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of possession of a controlled
substance.  On April 23, 2007, the trial court sentenced appellant to
confinement for four  years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 1, 2007.
Panel consists of Chief Justice Hedges, Justices Frost
and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).